Case 5:17-cv-00856-TAD-MLH Document 135 Filed 07/08/19 Page 1 of 1 PageID #: 723



                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

  WEYERHAUSER CO.                                CIVIL ACTION NO. 17-0856

  VERSUS                                         JUDGE TERRY A. DOUGHTY

  PARDEE MINERALS, LLC, ET AL.                   MAG. JUDGE MARK L. HORNSBY

                                      JUDGMENT

        Upon consideration of Joint Stipulation of Dismissal [Doc. No. 134], notifying the

  Court that the remaining claims of Plaintiff Weyerhaeuser Company and Defendant EP

  Energy E&P Company, L.P., have been fully resolved,

        IT IS ORDERED, ADJUDGED, AND DECREED that this action is hereby

  dismissed with prejudice, with all parties to bear their own costs. The Court retains

  jurisdiction to enforce the settlement agreement entered into by Plaintiff Weyerhaeuser

  Company and Defendant EP Energy E&P Company, L.P.

      MONROE, LOUISIANA, this 8th day of July, 2019.




                                  ______________________________________
                                  TERRY A. DOUGHTY
                                  UNITED STATES DISTRICT JUDGE
